[Cite as State v. Ojezua, 2016-Ohio-2659.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

STATE OF OHIO                                      :
                                                   :
        Plaintiff-Appellant                        :   Appellate Case No. 26787
                                                   :
v.                                                 :   Trial Court Case No. 2014-CR-2837
                                                   :
VICTOR OJEZUA                                      :   (Criminal Appeal from
                                                   :   Common Pleas Court)
        Defendant-Appellee                         :
                                                   :

                                              ...........

                                             OPINION

                             Rendered on the 22nd day of April, 2016.

                                              ...........

MATHIAS H. HECK, JR., by CHRISTINA E. MAHY, Atty. Reg. No. 0092671, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellant

DANIEL J. O’BRIEN, Atty. Reg. No. 0031461, 131 North Ludlow Street, Suite 1210,
Dayton, Ohio 45402
      Attorney for Defendant-Appellee

                                             .............




WELBAUM, J.
                                                                                            -2-



       {¶ 1} Plaintiff-appellant, the State of Ohio, appeals from the decision of the

Montgomery County Court of Common Pleas sustaining defendant-appellee Victor

Ojezua’s motion to suppress cocaine found on his person during a pat-down search.

Specifically, the State contends the trial court erred in finding that Ojezua did not consent

to the search. The State also contends the trial court erred in concluding that the officer

who performed the search did not have a reasonable, articulable suspicion that Ojezua

was armed and dangerous. There is competent, credible evidence in the record

supporting the trial court’s finding that Ojezua did not consent to the search. However,

because the totality of the circumstances indicate that the officer who performed the

search had a reasonable, articulable suspicion that Ojezua was armed and dangerous,

the trial court’s decision sustaining the motion to suppress will be reversed and the matter

will be remanded to the trial court for further proceedings consistent with this opinion.



                           Facts and Course of Proceedings

       {¶ 2} On October 6, 2014, Ojezua was indicted for one count of possessing

cocaine in an amount equaling or exceeding 20 grams, but less than 27 grams, in

violation of R.C. 2925.11(A). The charge arose after officers discovered cocaine on

Ojezua’s person during a July 8, 2014 traffic stop. Following the indictment, Ojezua’s

defense counsel filed a motion to suppress. As part of the motion, Ojezua argued that

the evidence seized from his person was discovered through an unlawful search without

his consent. A two-day hearing on the motion to suppress was then held on April 9 and

10, 2015.
                                                                                          -3-
       {¶ 3} During the suppression hearing, the State presented testimony from

Detective Sam Hemingway of the Montgomery County Regional Agencies Narcotics and

Gun Enforcement Task Force (R.A.N.G.E.). Hemingway testified that on July 8, 2014,

he was on duty investigating a suspect who resided at 305 Kenilworth Avenue in Dayton,

Ohio. Hemingway, who was dressed in civilian clothes and traveling in an unmarked

vehicle, was parked near that residence for surveillance purposes.            According to

Hemingway, Detectives Patrick Craun and Pat O’Connell were also involved with the

investigation and were parked nearby in separate unmarked vehicles.

       {¶ 4} Hemingway testified that during his surveillance of 305 Kenilworth Avenue,

he observed a maroon Hummer pull up to the residence and stop. Hemingway then

observed the suspect exit the residence and enter the rear passenger compartment of the

Hummer.      Hemingway testified that the suspect stayed inside the Hummer for

approximately one to two minutes before returning to his residence. Hemingway then

testified that he saw the Hummer drive away and that he followed it from a distance.

Hemingway claimed that he did not know who was in the Hummer and did not witness the

occupants make any furtive movements.

       {¶ 5} Continuing, Hemingway testified that as he was following the Hummer,

Detective Craun informed him via radio that he had observed the Hummer commit a traffic

violation by failing to stop at a stop sign. Hemingway also testified that he personally

observed the Hummer fail to correctly signal 100 feet before turning at a stop sign located

at Viola and Burton Avenues.       Hemingway testified that he then contacted marked

cruisers in the area and informed them of the traffic violations so that a traffic stop could

be conducted. Once the Hummer was stopped by the marked cruisers, Hemingway
                                                                                          -4-
returned to his post at 305 Kenilworth Avenue to continue his surveillance.

       {¶ 6} Deputy Frederick Zollers of the Montgomery County Sheriff’s Department

testified that he was on duty assisting R.A.N.G.E. on the day in question. Zollers testified

that Hemingway and the other detectives contacted him and requested that he stop a

maroon Hummer for committing traffic violations that they had observed. Zollers located

the Hummer and initiated the traffic stop, although he did not personally observe any

traffic violations himself.

       {¶ 7} Zollers testified that prior to pulling over the Hummer, he noticed the vehicle

contained a front seat passenger, who was later identified as Ojezua. The driver of the

vehicle was identified as Ojezua’s brother. Zollers testified that he saw Ojezua make

several furtive movements while he was following the Hummer. Specifically, Zollers

testified that Ojezua was moving his head and shoulders from side to side and that he

observed Ojezua’s head and shoulders rise up as if he was lifting himself off the seat.

Zollers testified that based on his training and experience, which included nine years on

the police force and several hundred traffic stops, such movements were indicative of

concealing, hiding, or destroying contraband.

       {¶ 8} Zollers’s partner, Deputy Brian Shiverdecker, was in a separate marked

cruiser and he assisted the traffic stop after it was initiated by Zollers. Zollers testified

that he advised Shiverdecker over the radio of the furtive movements he had previously

observed for officer safety purposes. Zollers testified that after he stopped the Hummer

in question, he made contact with the driver, identified himself, explained the reason for

the stop, and obtained driver’s licenses from both Ojezua and the driver. Zollers claimed

that while he ran their identification information through the computer system in his
                                                                                          -5-
cruiser, Shiverdecker remained at the Hummer with Ojezua and the driver. Zollers

testified that after running the information, he discovered several FI’s (field investigation

notes) indicating that both Ojezua and the driver had been previously involved in several

narcotics and weapons offenses and that the driver was also on probation. Zollers

testified that when he returned to the Hummer he asked the driver why he was on parole

and the driver advised that he was on probation for felonious assault and possession.

Zollers also testified that the driver consented to a search of the vehicle.

       {¶ 9} According to Zollers, Shiverdecker heard the conversation regarding the

driver’s prior offenses. Oddly enough, when Shiverdecker testified he was not asked

whether he heard this conversation or whether he was aware of the prior offenses.

Throughout the traffic stop, Shiverdecker was located at the passenger side of the

Hummer near Ojezua. Shiverdecker testified that after Zollers advised him that the

driver had consented to a search of the vehicle, he asked Ojezua if he had any guns,

knives, or illegal contraband on his person, to which Ojezua said he did not.

Shiverdecker further testified that before asking Ojezua to step out of the vehicle, he

asked him if he would consent to a search of his person. According to Shiverdecker,

Ojezua verbally consented to a search.        As a result of that consent, Shiverdecker

testified that he performed a pat-down search on Ojezua.

       {¶ 10} During the pat-down search, Shiverdecker claimed that he felt a large,

lumpy rock-like object in the groin area of Ojezua’s pants. Shiverdecker testified that as

soon as he felt the object, he then smelled a strong odor of marijuana emanating from

Ojezua’s pants. Shiverdecker testified that based on his 11 years of experience as a

police officer, it is common for individuals to hide contraband in their groin area. He also
                                                                                       -6-
testified that upon feeling the object in Ojezua’s groin area, it was immediately apparent

to him that it was some kind of contraband.

      {¶ 11} After feeling the object, Shiverdecker claimed he asked Ojezua what the

object was and that Ojezua responded by saying it was nothing and bowed his head.

Thereafter, Shiverdecker handcuffed Ojezua and advised Zollers that Ojezua had

something on him.      Shiverdecker testified that he handcuffed Ojezua in case he

attempted to flee or conceal or destroy evidence. Shiverdecker also testified that he

freed one of Ojezua’s hands so he could remove the object from his pants. When

Ojezua took out the object from his pants, Shiverdecker testified that it appeared to be

large rocks of crack cocaine. Ojezua also handed him a baggie of marijuana.

      {¶ 12} A video recording of the traffic stop taken from Zollers’s cruiser camera was

admitted into evidence at the suppression hearing.            There was no audio of

Shiverdecker’s alleged conversation with Ojezua on the video, as only Zollers was

equipped with a microphone.       Ojezua testified that Shiverdecker never requested

consent to search his person and that he never consented to the pat-down search.

      {¶ 13} After hearing all the testimony and reviewing the video evidence, the trial

court sustained Ojezua’s motion to suppress. In so holding, the trial court found the

traffic stop was lawful, but determined that the State failed to demonstrate that Ojezua

consented to the pat-down search. The trial court came to this conclusion because the

video of the traffic stop showed that the encounter during which Shiverdecker allegedly

obtained Ojezua’s consent was very brief and lasted only a few seconds. In addition, the

trial court found Shiverdecker lacked a reasonable, articulable suspicion that Ojezua was

armed and dangerous to justify performing the pat-down search. The State now appeals
                                                                                             -7-
from this decision, raising the following single assignment of error for review.

       THE TRIAL COURT ERRED IN GRANTING OJEZUA’S MOTION TO

       SUPPRESS.

       {¶ 14} Under its sole assignment of error, the State contends that in ruling on the

motion to suppress, the trial court erred in finding that Ojezua did not consent to the

pat-down search and that Shiverdecker lacked a reasonable, articulable suspicion to

justify performing the pat-down search. We disagree with the State on the consent

issue, but sustain the assignment of error on the basis of a lawful pat-down search.



                                    Standard of Review

       {¶ 15} “ ‘Appellate review of a motion to suppress presents a mixed question of law

and fact. When considering a motion to suppress, the trial court assumes the role of trier

of fact and is therefore in the best position to resolve factual questions and evaluate the

credibility of witnesses.’ ”       State v. Koon, 2d Dist. Montgomery No. 26296,

2015-Ohio-1326, ¶ 13 quoting State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372,

797 N.E.2d 71, ¶ 8. “ ‘Consequently, an appellate court must accept the trial court’s

findings of fact if they are supported by competent, credible evidence. Accepting these

facts as true, the appellate court must then independently determine, without deference

to the conclusion of the trial court, whether the facts satisfy the applicable legal

standard.’ ” Id. “The application of the law to the trial court’s findings of fact is subject to

a de novo standard of review.” (Citations omitted.) State v. Turner, 2015-Ohio-4612,

___ N.E.3d ___, ¶ 10 (2d Dist.).
                                                                                            -8-
                                    Consent to Search

       {¶ 16} The first issue raised by the State is whether the trial court erred in finding

that Ojezua did not consent to the pat-down search during the traffic stop in question.

       {¶ 17} Consent is an exception to the warrant requirement that requires the State

to “show by ‘clear and positive’ evidence that the consent was ‘freely and voluntarily’

given.” (Citations omitted.) State v. Posey, 40 Ohio St. 3d 420, 427, 534 N.E.2d 61

(1988). Specifically, “ ‘ “the State has the burden of proving that the necessary consent

was obtained and that it was freely and voluntarily given, a burden that is not satisfied by

showing a mere submission to a claim of lawful authority.” ’ ” (Emphasis omitted.) State

v. Hawkins, 2d Dist. Montgomery No. 25712, 2013-Ohio-5458, ¶ 14, quoting State v.

Robinette, 80 Ohio St. 3d 234, 243, 685 N.E.2d 762 (1997), quoting Florida v. Royer, 460
U.S. 491, 497, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983).

       {¶ 18} “A ‘clear and positive’ standard is not significantly different from the ‘clear

and convincing’ standard of evidence, which is the amount of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the allegations to be proved. It is

an intermediate standard of proof, being more than a preponderance of the evidence and

less than evidence beyond a reasonable doubt.” (Citations omitted). State v. Ingram,

82 Ohio App. 3d 341, 346, 612 N.E.2d 454 (2d Dist.1992). “ ‘[T]he question whether a

consent to a search was in fact ‘voluntary’ or was the product of duress or coercion,

express or implied, is a question of fact to be determined from the totality of all the

circumstances.” Schneckloth v. Bustamonte, 412 U.S. 218, 227, 93 S. Ct. 2041, 36
L. Ed. 2d 854 (1973).

       {¶ 19} In this case, the trial court determined that the State failed its burden to
                                                                                          -9-
show that Ojezua consented to the pat-down search, as it found no clear and positive

evidence of consent.1 In so holding, the trial court relied on the fact that the period of

time that Shiverdecker testified to having obtained Ojezua’s consent was too brief.

Therefore, the issue is not whether consent was obtained freely and voluntarily, but rather

whether Ojezua’s consent was obtained at all. Upon reviewing the testimony and the

video of the traffic stop, we find that there is competent, credible evidence in the record

supporting the trial court’s finding that there was no clear and positive evidence of

consent.

       {¶ 20} We note that Shiverdecker testified that he obtained Ojezua’s consent to

search his person after Zollers advised him that the driver had consented to a search of

the Hummer. Thereafter, Shiverdecker claimed he asked Ojezua if he had any guns,

knives, or illegal narcotics on him and whether he would consent to a search of his

person. According to Shiverdecker, Ojezua advised that he had no guns, knives, or

illegal narcotics on him and consented to a search. Shiverdecker testified that upon

receiving consent, he then asked Ojezua to step out of the vehicle and conducted a

pat-down search. Zollers testified that he did not hear Shiverdecker’s conversation with


1
  The trial court also erroneously stated in its decision that “the time which the consent
took place is hardly sufficient to show the Defendant had an awareness of his right to
refuse consent.” Decision, Entry, and Order Sustaining Defendant’s Motion to Suppress
(July 27, 2015), Montgomery County Court of Common Pleas Case No. 2014 CR 02837,
Docket No. 54, p. 4-5. This statement was made in error because the trial court
ultimately concluded that the State failed to demonstrate that Ojezua consented to the
pat-down search. Awareness or knowledge of the right to refuse consent is a factor that
is considered when determining whether a defendant’s consent was given voluntarily.
State v. Mabry, 2d Dist. Montgomery No. 26242, 2015-Ohio-4513, ¶ 16. Because the
trial court found that Ojezua did not consent to the search (not that he gave consent and
that his consent was involuntary), the trial court’s finding with respect to his knowledge of
the right to refuse consent is misplaced.
                                                                                        -10-
Ojezua and Ojezua testified that Shiverdecker never asked if he could search him and

that he never gave his consent to be searched.

       {¶ 21} The video of the traffic stop shows that after Shiverdecker was informed by

Zollers that the driver had consented to a search of the Hummer, Shiverdecker walked to

the front passenger side of the vehicle where Ojezua was located and opened the

passenger door. During the next five and a half seconds, Shiverdecker pushed his

sunglass up off his eyes, made a brief gesture with his arm, and Ojezua exited the

vehicle.   Once Ojezua exited the vehicle, he turned around and Shiverdecker

immediately began to pat him down. There was no audio of the alleged conversation

between Shiverdecker and Ojezua.        There was also only a five and a half second

window of time for Shiverdecker to communicate with Ojezua in the manner he alleged,

i.e. to ask Ojezua: (1) if he had any guns, knives, or illegal narcotics; (2) if he would

consent to a search; and (3) to step out of the vehicle, and for Ojezua to respond.

Therefore, the video evidence supports the trial court’s finding with respect to the

briefness of the encounter.

       {¶ 22} The State argues that it is clear from the video that Shiverdecker discussed

consent with Ojezua before Zollers advised him that the driver had consented to a search

of the Hummer, not after. In support of this claim, the State relies on a portion of the

video where Shiverdecker is shown standing next to the passenger door, possibly

conversing with the occupants, for approximately five minutes while Zollers was checking

their identification information in his cruiser. However, Shiverdecker did not testify that

he obtained Ojezua’s consent during that period of time.          Instead, Shiverdecker’s

testimony indicated that he questioned Ojezua and obtained his consent during the short
                                                                                         -11-
period of time after Zollers advised him that the driver had consented to a search of the

Hummer. Furthermore, the video shows that after Zollers returned from checking the

occupants’ identification information, he appeared to ask Shiverdecker about consent,

saying “would he?” and Shiverdecker replied “I haven’t asked.”

       {¶ 23} Regardless of the State’s position, it was the exclusive province of the trial

court as the trier of fact to resolve the conflict in the evidence concerning consent and to

determine the credibility of the witnesses and the weight to be given to their testimony.

“ ‘[W]here the decision in a case turn[s] upon credibility of testimony, and where there

exists competent and credible evidence supporting the findings and conclusions of the

trial court, deference to such findings and conclusions must be given by the reviewing

court.’ ” State v. Frank, 2d Dist. Montgomery No. 18977, 2002 WL 628273, *4 (Apr. 19,

2002), quoting Myers v. Garson, 66 Ohio St. 3d 610, 614, 614 N.E.2d 742 (1993).

       {¶ 24} Here, the trial court obviously resolved the factual conflicts regarding

consent against the State. Because the testimony and video evidence supports the trial

court’s finding that the encounter was too brief for Shiverdecker to have obtained

Ojezua’s consent, we will not interfere with the trial court’s finding on appeal.

Furthermore, the trial court was free to credit Ojezua’s testimony that he did not consent

to a search of his person. Accordingly, The State’s claim that the trial court erred in

finding Ojezua did not consent to a search is overruled.



           Reasonable, Articulable Suspicion to Justify Pat-Down Search

       {¶ 25} Next, the State contends the trial court erred finding that Shiverdecker

lacked a reasonable, articulable suspicion that Ojezua was armed and dangerous to
                                                                                        -12-
justify performing a pat-down search on him during the traffic stop. We agree with the

State’s claim.

       {¶ 26} “Authority to conduct a pat[-]down search for weapons does not

automatically flow from a lawful stop[.]” State v. Stewart, 2d Dist. Montgomery No.

19961, 2004-Ohio-1319, ¶ 16. When a lawful stop is made, an officer may conduct a

limited search for weapons if the officer reasonably believes the suspect may be armed

and dangerous. (Citations omitted.) State v. Evans, 67 Ohio St. 3d 405, 408, 618
N.E.2d 162 (1993). Therefore, to justify a pat-down search, an officer must point to

specific, articulable facts that create a “reasonable individualized suspicion that the

suspect is armed and dangerous[.]” State v. Roberts, 2d Dist. Montgomery No. 23219,

2010-Ohio-300, ¶ 18, citing Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct.1868, 20 L. Ed. 2d 889

(1968). (Other citations omitted.)

       {¶ 27} However, “[t]he officer need not be absolutely certain that the individual is

armed; the issue is whether a reasonably prudent man in the circumstances would be

warranted in the belief that his safety or that of others was in danger.” (Citations and

footnote omitted.) Terry at 27. The existence of reasonable suspicion is determined by

evaluating the totality of the circumstances, considering those circumstances “through

the eyes of the reasonable and prudent police officer on the scene who must react to

events as they unfold.”        State v. Heard, 2d Dist. Montgomery No. 19323,

2003-Ohio-1047, ¶ 14, quoting State v. Andrews, 57 Ohio St. 3d 86, 87-88, 565 N.E.2d
1271 (1991).

       {¶ 28} A furtive movement is a factor which may contribute to an officer’s

reasonable suspicion that a suspect is armed and dangerous, but will not warrant a
                                                                                         -13-
protective search by itself. State v. Wilcox, 177 Ohio App. 3d 609, 2008-Ohio-3856, 895
N.E.2d 597, ¶ 19 (2d Dist.), citing State v. Bobo, 37 Ohio St. 3d 177, 179, 524 N.E.2d 489

(1988). In Bobo, the Supreme Court of Ohio referenced “[a] mere furtive gesture”;

specifically, popping up and ducking down from inside a car. The Court found that such

a gesture may indicate an attempt to conceal a gun or drugs, but that it was only one of

many factors used to establish reasonable suspicion. Bobo at 179.

       {¶ 29} Likewise, “ ‘[p]ast incidents of numerous law violations of a particular

character definitely constitute a fact that officers may consider in the totality of

circumstances they rely upon[.]’ ” Bobo at 179, quoting United States v. White, 655 F.2d
1302, 1304 (D.C.Cir.1981). Accord State v. Allen, 2d Dist. Montgomery No. 23738,

2010-Ohio-3336, ¶ 30. In addition, “Ohio courts have long recognized that persons who

engage in illegal drug activities are often armed with a weapon. ‘The right to frisk is

virtually automatic when individuals are suspected of committing a crime, like drug

trafficking, for which they are likely to be armed.’ ” State v. Martin, 2d Dist. Montgomery

No. 20270, 2004-Ohio-2738, ¶ 17, quoting Evans at 413.

       {¶ 30} The facts of this case raise issues relating to the “collective knowledge

doctrine” or “fellow officer” rule where knowledge of law enforcement officers is imputed to

others.   Under this doctrine, “police officers may develop the reasonable suspicion

necessary to effect a search or seizure based on information obtained and relayed by

fellow officers.” United States v. Chambers, 6th Cir. No. 14-2537, 2015 WL 4899590

(Aug. 18, 2015), fn. 4, citing United States v. Lyons, 687 F.3d 754, 766 (6th Cir.2012).

Accord State v. Jones, 2d Dist. Montgomery No. 23926, 2011-Ohio-1984, ¶ 20 (the

collective knowledge doctrine “permits police officers to rely on information provided to
                                                                                         -14-
them by other officers in helping to establish probable cause or reasonable suspicion”).

“ ‘Reasonable suspicion may exist based upon the collective knowledge of the police

when there is reliable communication between the officer supplying the information and

the officer acting on that information.’ ” State v. Freeman, 9th Dist. Summit No. 27617,

2015-Ohio-2501, ¶ 16, quoting State v. Mook, 9th Dist. Wayne No. 97CA0069, 1998 WL
417461, *3 (July 15, 1998).

       {¶ 31} Collective knowledge may be applied horizontally and vertically. United

States v. Chavez, 534 F.3d 1338, 1345 (10th Cir.2008). The court in Chavez explained

that horizontal application involves situations:

              where a number of individual law enforcement officers have pieces

              of the probable cause puzzle but no single officer possesses

              information sufficient for probable cause. * * * In such situations, the

              court must consider whether the officers have communicated the

              information they possess individually, thereby pooling their collective

              knowledge to meet the probable cause threshold. * * *

Id.

       {¶ 32} The court also explained that the vertical collective knowledge category

involves “situations where one officer has probable cause and instructs another officer to

act, but does not communicate the corpus of the information known to the first officer that

would justify the action.” (Emphasis sic.) Id. The Supreme Court of Ohio applied the

vertical form of this doctrine when it held that a police officer need not always have

knowledge of the specific facts justifying a stop and may rely, therefore, on a police

dispatch or flyer. See Maumee v. Weisner, 87 Ohio St. 3d 295, 720 N.E.2d 507 (1999),
                                                                                        -15-
citing United States v. Hensley, 469 U.S. 221, 231, 105 S.Ct.675, 83 L. Ed. 2d 604 (1985).

The court found that “[w]here an officer making an investigative stop relies solely on a

dispatch, the state must demonstrate at a suppression hearing that the facts precipitating

the dispatch justified a reasonable suspicion of criminal activity.” (Emphasis sic.) Id. at

298.

       {¶ 33} Since Hemingway ordered Zollers to stop the vehicle, his observations at

305 Kenilworth Avenue can be vertically imputed to Zollers and in turn, Shiverdecker.

However, Hemingway also had no reason to stop the Hummer other than for the traffic

violations. Therefore, when Hemingway requested Zollers to initiate a traffic stop of the

Hummer, we find all that can be imputed to Zollers is the fact that the Hummer committed

traffic violations that were observed by R.A.N.G.E. detectives.

       {¶ 34} Nevertheless, both Zollers and Shiverdecker testified that they were on duty

assisting R.A.N.G.E. on the day in question.      The record indicates that R.A.N.G.E.

primarily investigates narcotics and gun violations within Montgomery County. Zollers

further explained that in assisting R.A.N.G.E., their duties include acting as marked cars

to assist with traffic stops that result in drug arrests and seizures. Because they were

assisting R.A.N.G.E. in that capacity on the day in question, Zollers and Shiverdecker

were at least aware that the Hummer was involved in a R.A.N.G.E. investigation that

would invariably concern narcotics and weapons offenses.

       {¶ 35} Moreover, the horizontal collective knowledge doctrine applies to the

communications between Zollers and Shiverdecker as the record indicates Shiverdecker

pooled their collective knowledge when deciding to pat down Ojezua.           Specifically,

Zollers directly communicated to Shiverdecker that he had observed Ojezua make, not
                                                                                        -16-
one, but several furtive movements in the Hummer when Zollers began following him in

his marked police cruiser. Given the direct communication to Shiverdecker, Zollers’s

knowledge of the furtive movements can be imputed to Shiverdecker even though

Shiverdecker did not personally observe them for himself.

      {¶ 36} The record also indicates that Zollers and Shiverdecker were both aware

that the driver of the Hummer was on probation for felonious assault and possession.

Zollers testified that “Shiverdecker obviously heard the conversation on the passenger

side[,]” during which Zollers asked the driver why he was on probation and the driver

responded that he was on probation for felonious assault and drug possession.       Trans.

(Apr. 10, 2015), p. 83 and 85. While Shiverdecker himself did not testify as to whether he

heard this conversation, the video evidence supports Zollers’s testimony, as it shows

Zollers’s conversation with the driver occurring in Shiverdecker’s presence while

Shiverdecker was standing on the passenger side of the vehicle.           Again, “ ‘[p]ast

incidents of numerous law violations of a particular character definitely constitute a fact

that officers may consider in the totality of circumstances they rely upon[.]’ ” Bobo, 37
Ohio St. 3d at 179, 524 N.E.2d 489, quoting White, 655 F.2d at 1304.

      {¶ 37} Even if Shiverdecker had not heard the conversation regarding the driver’s

prior offenses, Zollers’s knowledge of the driver’s offenses and Ojezua’s prior

involvement in weapons and narcotics offenses can be horizontally imputed to

Shiverdecker as collective knowledge.       Multiple federal courts, including the Sixth

Circuit, have allowed the knowledge of officers working closely together on a scene to be

mutually imputed without requiring proof of an actual communication or requiring only

some degree of communication. See, e.g., Collins v. Nagle, 892 F.2d 489, 495 (6th
                                                                                          -17-
Cir.1989) (holding that because the knowledge of the investigators working together on

the scene and in communication with each other is mutually imputed, not every arresting

officer was required to possess all the information that, when amassed, gave rise to

probable cause); United States v. Woods, 544 F.2d 242, 260 (6th Cir.1976) (“we do

mutually impute the knowledge of all the agents working together on the scene and in

communication with each other”); United States v. Edwards, 885 F.2d 377, 383-383 (7th

Cir.1989) (imputing knowledge of one arresting officer to another because officers “made

the arrest together”); United States v. Kapperman, 764 F.2d 786, 791, fn. 5 (11th

Cir.1985) (looking to collective knowledge of officers where there was “minimal”

communication between officers); United States v. Nafzger, 974 F.2d 906, 911 (7th

Cir.1992) (“[W]hen officers are in communication with each other while working together

at a scene, their knowledge may be mutually imputed even when there is no express

testimony that the specific or detailed information creating the justification for a stop was

conveyed”); United States v. Gillette, 245 F.3d 1032, 1034 (8th Cir.2001) (finding the

validity of a search may be based on the collective knowledge of all of the law

enforcement officers involved in an investigation if some degree of communication exists

between them); United States v. Terry, 400 F.3d 575, 581 (8th Cir.2005) (“Where officers

work together on an investigation, we have used the so-called ‘collective knowledge’

theory to impute the knowledge of one officer to others. * * * We impute information if

there has been ‘some degree of communication’ between the officers”); but see United

States v. Shareef, 100 F.3d 1491, 1504 (10th Cir.1996) (holding that even in the absence

of any evidence of communication among officers it may sometimes be appropriate to

look at collective knowledge in determining whether officers behaved reasonably;
                                                                                         -18-
however, a presumption of communication between officers is rebutted when it is in fact

known that no information was shared); United States v. Matthews, 615 F.2d 1279, 1284,

fn. 5 (10th Cir.1980); United States v. Goeltz, 513 F.2d 193, 197 (10th Cir.1975).

      {¶ 38} Of course, there are limits to this doctrine, which the United States Sixth

Circuit Court of Appeals has outlined as follows:

             Despite its flexibility, the collective knowledge doctrine is not without

      its restrictions. The doctrine’s primary boundary is, of course, the Fourth

      Amendment itself. As with any traditional investigative stop, a traffic stop

      based on collective knowledge must be supported by a proper basis and

      must remain reasonably related in its scope to the situation at hand. See

      [U.S. v.] Davis, 430 F.3d [345] at 354 [6th Cir. 2005]. Accordingly, if an

      investigating officer “lacked sufficient information to satisfy the reasonable

      suspicion   requirement,    and   the   [responding    officer’s]   subsequent

      observations did not produce reasonable suspicion,” then the stop violates

      the Fourth Amendment. Feathers [v. Aey], 319 F.3d [843] at 849 [6th Cir.

      2003]. Likewise, if a responding officer exceeds the stop’s scope because

      he was not provided with the facts necessary to stay within its proper

      bounds, then any evidence improperly obtained therefrom remains subject

      to the exclusionary rule, just as if the investigating officer committed the

      error. See, e.g., United States v. Pineda–Buenaventura, 622 F.3d 761,

      776 n. 5 (7th Cir.2010) (finding that the exclusionary rule “remain[ed] in

      play” when supervisors failed to communicate the proper bounds of a

      search warrant to executing officers). The taint of a stop effected without
                                                                                 -19-
reasonable suspicion similarly cannot be cured by an after-the-fact relay of

information. See [U.S. v.] Blair, 524 F.3d [740] at 751-52 [6th Cir. 2008].

Applying traditional Fourth Amendment restrictions equally to the collective

knowledge doctrine ensures that communications among law enforcement

remain an efficient conduit of permissible police activity, rather than a

prophylactic against behavior that violates constitutional rights.

       The Seventh Circuit has helpfully clarified the application of the

collective knowledge doctrine by identifying three separate inquiries: (1) the

officer taking the action must act in objective reliance on the information

received; (2) the officer providing the information must have facts

supporting the level of suspicion required; and (3) the stop must be no more

intrusive than would have been permissible for the officer requesting it.

United States v. Williams, 627 F.3d 247, 252–53 (7th Cir.2010) (citing

United States v. Nafzger, 974 F.2d 906, 911 (7th Cir.1992)).         We are

persuaded by the simplicity of this approach.

       Moreover, and from a purely functional standpoint, practical

considerations naturally restrict the collective knowledge doctrine, because

a responding officer is invariably in a better position when provided with the

details helpful and necessary to perform his duties. The relay of sufficient

information is critical to a responding officer who needs to, for example,

report to the correct location, identify the correct suspect, respond

appropriately to exigent circumstances, and protect his safety and the

safety of others.
                                                                                      -20-
Lyons, 687 F.3d at 766-767.

      {¶ 39} None of the limits of the doctrine apply here. It is clear that Zollers and

Shiverdecker were working closely together at the scene of the traffic stop and were

communicating with one another about the events as they transpired.            It is also

noteworthy that Zollers ordered Shiverdecker to get Ojezua out of the vehicle so that it

could be searched. Accordingly, the information Zollers had regarding the driver and

Ojezua’s prior offenses can be mutually imputed to Shiverdecker.

      {¶ 40} Based on the totality of the circumstances, we conclude that Shiverdecker

had sufficient knowledge in which to form a reasonable, articulable suspicion that Ojezua

was armed and dangerous. Shiverdecker’s reasonable suspicion was based on the

officers’ collective knowledge of Ojezua’s multiple furtive movements, the Hummer being

of interest in a R.A.N.G.E. investigation, the driver’s prior felonious assault and drug

offenses, and Ojezua’s prior involvement in weapons and drug related offenses. We find

that these factors created a reasonable suspicion that warranted Shiverdecker’s

pat-down search of Ojezua. Accordingly, the pat-down search at issue was lawful and

the contraband recovered from the search was not properly suppressed.



                                      Conclusion

      {¶ 41} There was competent, credible evidence in the record supporting the trial

court’s finding that Ojezua did not consent to the search of his person. However, the

record indicates that Shiverdecker possessed a reasonable, articulable suspicion to

conduct a pat-down search. Therefore, the State’s sole assignment of error challenging

the trial court’s suppression decision is sustained. Having sustained the State’s sole
                                                                                        -21-
assignment of error, the judgment of the trial court is reversed and the matter is remanded

to the trial court for proceedings consistent with this opinion.

                                      .............



FAIN, J. and HALL, J., concur.



Copies mailed to:

Mathias H. Heck, Jr.
Christina E. Mahy
Daniel J. O’Brien
Hon. Richard Skelton